NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,

Plaintiff, Criminal Action No. 19-790 (MAS)

v. MEMORANDUM OPINION
ERIC G. HAFNER,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Eric G. Hafner’s (“Defendant”)
Motion to Dismiss on Speedy Trial Grounds (ECF No. 54). The United States of America (the
“Government”) opposed (ECF No. 59), and Defendant replied (ECF No. 60). The Court has
carefully considered the parties’ submissions and decides the matter without oral argument
pursuant to Local Civil Rule 78.1.' For the reasons set forth herein, Defendant's Motion to Dismiss
is denied.

I. BACKGROUND

The Motion now before the Court is Defendant's third motion seeking dismissal of the
Indictment based on speedy trial-related issues. (See ECF Nos. 35, 46, 54.)

On October 6, 2016, Defendant was charged in a criminal complaint in the District of New

Jersey with transmitting threatening communications in violation of 18 U.S.C. § 875(c). (Mag. No.

 

' Local Civil Rule 78.1 is applicable to criminal cases in the District of New Jersey. See L. Cr.
R. 11,
16-5019 (TJB), ECF No. 1.) At the time the criminal complaint was issued, Defendant was not in
the United States. On September 28, 2019, Defendant was arrested on the island of Saipan, in the
District for the Northern Mariana Islands, pursuant to an arrest warrant issued in October 2016.
(See Oct. 17, 2019 Order 1, ECF No. 5.) On September 30, 2019, Defendant appeared before the
Honorable Ramona V. Manglona, U.S.D.J., in the District Court for the Northern Mariana Islands
for an initial appearance. (See id. at 1-2.) On October 23, 2019, Defendant appeared before the
Honorable Tonianne J. Bongiovanni, U.S.M.J., for his initial appearance in this District. (See
generally ECF Nos. 7, 20.)

On October 31, 2019, a federal grand jury returned a thirty-three count Indictment charging
Defendant with eighteen counts of transmitting threatening communications in interstate or foreign
commerce; nine counts of transmitting threatening communications in interstate or foreign
commerce with intent to extort; and six counts of conveying false information concerning the use
of an explosive device. (ECF No. 12.)

On November 12, 2019, the Court ordered Defendant to file any and al! pretrial motions
by December 10, 2019. (ECF No. 14.) On November 15, 2019, Defendant was appointed CJA
counsel (ECF No. 15), and on November 20, 2019, the Court set jury selection for January 8, 2020
(ECF No. 16). Trial was scheduled to commence immediately following jury selection. (/d. J 16.)
On December 5, 2019, Defendant moved for an extension of time to file pretrial motions. (ECF
No. 17.) The following day, the Court entered a continuance order excluding time under the Speedy
Trial Act (*STA”) from December 6, 2019 to January 24, 2020. (ECF No. 18.) With Defendant's
consent, a second continuance order excluded time from January 24, 2020 to January 31, 2020.
(ECF No. 24.) On January 31, 2020, Defendant filed several motions, (ECF Nos. 26, 27, 28),

which were granted in part and denied in part on March 3, 2020 (ECF No. 33). On March 3, 2020,

ts
with Defendant's consent, the Court again entered an order excluding time from March 3, 2020 to
April 30, 2020. (ECF No. 34.)

On March 17, 2020, Defendant filed a Motion to Dismiss on Speedy Trial Grounds. (ECF
No. 35.) Defendant subsequently moved for an extension of time to file a motion to suppress (ECF
No. 36), and for additional time to expand arguments in his motion to dismiss (ECF No. 44). On
April 29, 2020, the Court granted the two motions for reasons set forth in Defendant's submissions
and in light of the COVID-19 pandemic. (ECF No. 45.) The Court also noted that, “in light of the
pandemic and defense counsel's representation that *[Defendant] is not amenable to having the
argument conducted virtually via video [c]onferenc[ Jing or telephone,” (Catanzaro Decl. 20, ECF
No. 44-1), the oral argument scheduled for May 18, 2020 is adjourned without date.” (/d.) On May
22, 2020, Defendant filed a Motion to Dismiss on Due Process Grounds arguing that the
Government's “dilatory conduct in bringing [him] to trial” prejudiced his rights to a fair triat. (ECF
No. 46.) On November 30, 2020, the Court denied the Motion to Dismiss on Speedy Trial Grounds,
finding “[o]n balance,” it was “Defendant's numerous pretrial motions and the ongoing COVID-
19 pandemic [that were] the predominant causes for delay in the instant matter, not the
Government.” United States v. Hafner, No. 19-790, 2020 WL 7028552, at *5 (D.N.J. Nov. 30,
2020). In the same opinion, with respect to the Motion to Dismiss on Due Process Grounds, the
Court found that Defendant failed to demonstrate prejudice as required to establish a violation of
the Fifth Amendment. /d. (“Defendant's assertions of memory loss are far too general and
conclusory to satisfy the standard required to demonstrate prejudice under the Fifth
Amendment.”).

During the continuance period that began on March 3, 2020. the District of New Jersey's
operations began to be affected by the ongoing COVID-19 pandemic. Due to the pandemic, Chief

Judge Freda L. Wolfson entered a standing order on March 16, 2020 governing court operations
and excluding time under the STA. (ECF Nos. 37, 38.) The time period between March 16, 2020
and June 1, 2021 is “excluded time” in aé/ criminal proceedings in the District of New Jersey
pursuant to 18 U.S.C. § 3161(hy(7)(A). (Standing Order 2020-03, ECF No. 38; Standing Order
2020-09, ECF No. 43; Standing Order 2020-12, ECF No. 47; Extension of Standing Order 2020-
12, ECF No. 49; Second Extension of Standing Order 2020-12, ECF No. 50; Third Extension of
Standing Order 2020-12, ECF No. 53; Fourth Extension of Standing Order 2020-12, ECF No. 55.)

On March 11, 2021, Defendant filed the Motion to Dismiss on Speedy Trial Grounds now
before the Court. (ECF No. 54.) In the present Motion, Defendant argues that “more than thirty
days expired from indictment to the first continuance order.” (Def."s Moving Br. 8 n.4, ECF No.
54-1.)? According to Defendant, time remained tolled only unti! November 30, 2020, when the
Court decided Defendant’s previous Motions to Dismiss on Speedy Trial and Due Process
Grounds. (/d. (“the clock began to run when the court denied [D]efendant’s motions on November
30, 2020°).) Defendant argues that “[i]n the absence of the Chief Judge's standing orders tolling
the speedy trial clock as a result of the pandemic, defendant's speedy trial clock expired no later
than February 2021." (/d. at 8 (footnote omitted).) Defendant maintains that Chief Judge
Wolfson’s standing orders could not validly toll time under the STA because it was “not impossible
to bring Eric Hafner to trial on or before February 8, 2021.” (/d. at 10.) Moreover, Defendant
argues that, regardless of Defendant's statutory rights under the STA, the Court's failure to
convene a jury trial for Defendant on or before February 8, 2021 violated Defendant's Sixth

Amendment speedy trial rights. (/d. at [8.)

 

> The Court agrees with the Government's calculation that approximately thirty-five days ran
between Defendant's October 31, 2019 indictment and the December 6, 2019 continuance order.
(See Gov't’s Opp’n Br. 5., ECF No. 59.)
II.

LEGAL STANDARD

A. Sixth Amendment Speedy Trial Rights

The Sixth Amendment guarantees that “the accused shall enjoy the right to a speedy and
public trial.” U.S. Const. amend. VI. The speedy trial guarantee “is designed to minimize the
possibility of lengthy incarceration prior to trial, to reduce the lesser, but nevertheless substantial,
impairment of liberty imposed on an accused while released on bail, and to shorten the disruption
of life caused by arrest and the presence of unresolved criminal charges.” United States v.
MacDonald, 456 U.S. 1, 8 (1982).

To determine if a defendant’s right to a speedy trial has been violated, courts employ a
“balancing test, in which the conduct of both the prosecution and the defendant are weighed.”
Vermont v. Brillon, 556 U.S. 81, 90 (2009) (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)).
Relevant factors include the “[I]Jength of delay, the reason for the delay, the defendant's assertion
of his right [to a speedy trial], and [the presence or absence of] prejudice to the defendant.” Barker,
407 U.S. at 530-33.

B. Speedy Trial Act

“To give effect to the Sixth Amendment right to a speedy and public trial, Congress enacted
the Speedy Trial Act, which sets ‘specified time limits after arraignment or indictment within
which criminal trials must be commenced.” United States v. Chiu, No. 19-678, 2021 WL 879905,
at *2 (D.N.J. Mar. 9, 2021) (quoting United States v. Rivera Constr. Co., 863 F.2d 293, 295 (3d
Cir. 1988)). “[T]he Speedy Trial Act requires that a criminal trial begin within seventy (70) days
from the date on which the indictment was filed, or the date on which the defendant makes their

initial appearance, whichever occurs last.” Jd. (citing 18 U.S.C. § 3161(c)(1)).
 

Notwithstanding the foregoing principles, the STA “includes a long and detailed list of
periods of delay that are excluded in computing the time within which trial must start.” Zedner v.
United States, 547 U.S. 489, 497 (2006), Excludable periods of time include:

[a]ny period of delay resulting from a continuance granted by any

judge on his own motion... if the judge granted such continuance

on the basis of his findings that the ends of justice served by taking

such action outweigh the best interest of the public and the defendant

in a speedy trial.
U.S.C. § 3161(h)(7)(A). “No such period of delay” is excludable for the ends of justice “unless
the court sets forth, in the record of the case, either orally or in writing, its reasons for finding that
the ends of justice served by the granting of such continuance outweigh the best interests of the
public and the defendant in a speedy trial.” /cd. “Ifa trial does not begin within seventy ‘non-
excluded’ days, the indictment must be dismissed.” Chu, 2021 WL 879905, at *3 (citing 18 U.S.C.
§ 3162(a)(2)). When granting a continuation in service of “the ends of justice,” Section 3161
instructs the Court to consider, “a non-exhaustive list of factors,” including “[w]hether the failure
to grant such a continuance in the proceeding would be likely to make a continuation of such
proceeding impossible, or result in a miscarriage of justice.” fd. (quoting 18 U.S.C. §
3161(h)(7)(b){i)).

DISCUSSION

A. Speedy Trial Act

The Court concurs with other courts throughout the District of New Jersey and finds that
Chief Judge Wolfson’s standing orders, issued in response to the COVID-19 pandemic, entered
onto the docket in this matter, and tolling Defendant's STA time, are “supported by detailed
findings, and provide[] a sound factual and legal basis that any delays are supported by the ends

of justice, consistent with the Speedy Trial Act and the Sixth Amendment.” United States v. Kaetz,

202] WL 37925, at *8 n.8 (D.N.J. Jan. 4, 2021); Chu, 2021 WL 879905, at *4. The Chief Judge
“conducted the appropriate balancing test as required by the [STA].” Jd “The Chief Judge
specifically acknowledged the importance of the right to a speedy and public trial and balanced
the interests of defendants and the public in that right against the compelling public health and
safety issues arising out of the COVID-19 pandemic.” /d. (internal quotation marks omitted).

In support of his Motion, Defendant appears to argue that “the ends of justice” are only a
basis for excluding time under the STA where “conducting jury trials would be impossible.”
(Def.°s Moving Br. 10-13 (citing United States v. Olsen, 467 F. Supp. 3d, 892, 898 (N.D. Cal.
2020)).}) In making this argument, Defendant relies heavily on [8 U.S.C. § 3161(h)(7)(B)(i),
which was cited by the trial court in Olsen and which instructs courts to consider “whether the
failure to grant” a continuance would make continuing proceedings impossible. 42 U.S.C. §
3161(h)(7)(B)(i).. The Court notes, however, that the district court in Olsen was recently reversed
by the Ninth Circuit for its misinterpretation of the STA. The Ninth Circuit found that nothing in
the STA or the Ninth Circuit's precedents “establishes a rule that an ends of justice continuance
requires literal impossibility.” United States v. Olsen, ---F.3d ----, No. 20-50329, 2021 WL
1589359, at *5 (9th Cir. Apr. 23, 2021). The Court of Appeals held that “a proper reading of 18
U.S.C. § 3161(h)(7)(B)(i) compels the opposite result” because it “directs the district court to
consider */w/hether the failure to grant a continuance would make continuing the proceedings
impossible.” fe. at *6 (emphasis in original). Here, the Court finds that neither the failure to grant,
nor the granting of continuances in this matter made future proceedings impossible. Accordingly,
this factor is neutral at best in the Court’s analysis.

Finally, Defendant argues that the continuances granted in this matter due to COVID-19
Create “a miscarriage of justice” and are thus not in service of the ends of justice. (Def."s Moving
Br. 11 (citing 42 U.S.C. § 3161(h)(7)(B)\(t) (requiring courts to consider “[w]hether the failure to

grant such a continuance in the proceeding would be likely to .. . result in a miscarriage of
justice’)).} In support of his argument, Defendant notes that he “has been continuously
incarcerated since his arrest in September 2019." Cd.) Defendant maintains that incarcerated life
during the pandemic has been especially “draconian” given the fact that his correctional facility
“has returned to keeping inmates in the cages for virtually all day.” (/d.) Defendant notes that
“[t]his all occurs with regard to an individual who is presumed to be innocent and has not yet been
tried.” (/d.) As such, Defendant argues that the “balance[ of] equities with regard to miscarriage
of justice . . . resoundingly comes down in favor of Hafner.” (/d.)

It is true that in Ofsen, the Ninth Circuit counseled district courts that, in the context of the
COVID-19 pandemic, whether and how long a defendant has been detained pending trial are
factors to consider when determining whether or not the ends of justice require a continuance. But
these are only two among several other factors:

in the context of the COVID-19 pandemic, we find relevant the

following non-exhaustive factors: (1) whether a defendant is

detained pending trial; (2) how long a defendant has been detained;

(3) whether a defendant has invoked speedy trial rights since the

case's inception; (4) whether a defendant, if detained, belongs to a

population that is particularly susceptible to complications if

infected with the virus; (5) the seriousness of the charges a defendant

faces, and in particular whether the defendant is accused of violent

crimes; (6) whether there is a reason to suspect recidivism if the

charges against the defendant are dismissed; and (7) whether the

district court has the ability to safely conduct a trial.
Olsen, 2021 WL 1589359, at *7. Considering all of these factors,> and for the reasons detailed in
Chief Judge Wolfson’s standing orders, the Court finds that the balance of equities and the ends
of justice require the Court to maintain the continuance in this matter. Accordingly, the Court

finds that Chief Judge Wolfson’s standing orders have operated to toll STA time in this matter

from March 16, 2020 until June 1, 2021. Because the Court finds that no more than thirty-five

 

3 The Court notes that Defendant's moving papers do not identify any vulnerabilities making him
particularly susceptible to complications if he contracts COVID-19,

8
days have elapsed since the continuances in this matter became effective, Defendant’s Motion to
Dismiss filed pursuant to the STA must be denied.

B. Sixth Amendment Speedy Trial Rights

On November 30, 2020, the Court denied Defendant's earlier Motion to Dismiss on Speedy
Trial Grounds. The parties agree that two of the four factors required to demonstrate a violation
of Defendant's Sixth Amendment speedy trial rights weigh in his favor: length of delay and
assertion of speedy trial right. (Gov’t’s Opp’n Br. 12-13 (quoting United States v. Battis, 589 F.3d
673, 678 (3d Cir. 2009) (“We have previously held that a delay of even fourteen months is
sufficient to trigger review of the remaining Barker factors.”)).)

Regarding the second Barker factor, the reason for the delay, for the reasons stated in the
Court’s November 30, 2020 opinion, the Court finds that this factor weighs against Defendant.
“On balance, the Court finds that Defendant’s numerous pretrial motions and the ongoing COVID-
19 pandemic are the predominant causes for delay in the instant matter, not the Government.”
Hafner, 2020 WL 7028552, at *5.

Regarding the fourth Barker factor, prejudice to the defendant from the delay, Defendant
notes that he “has been continuously incarcerated since his arrest in September 2019.” (Def.'s
Moving Br. 11.) According to Plaintiff, “when the pandemic resulted in the closure of the courts,
the [correctional [facilities also closed do[wn] but those closures were far more draconian than
anything which was occurring in society.” (/e.) During his pre-trial incarceration, Defendant
asserts that he has been confined to correctional facilities’ “cages for virtually all day[,]” and “[o]n
most days. he would be permitted out for fifteen minutes to either shower or use the telephone to
speak to family.” (Ud)

Nevertheless, the Court finds that the prejudice factor weighs against Defendant. “Courts

generally evaluate three types of prejudice that can result from an improperly delayed trial:

 
 

 

oppressive pre-trial incarceration, anxiety and concern, and impairment of the defense.” United
States v. Villalobos, 560 F. App’x 122, 127 (3d Cir. 2014). The Third Circuit has held that “where
a defendant is detained for fourteen and a half months pre-trial, *proof of sub-standard conditions
or other oppressive factors beyond those that necessarily attend imprisonment’ is necessary in
order to establish prejudice due to oppressive pre-trial incarceration.” Je. (quoting Hakeem v.
Bever, 990 F.2d 750, 761 (3d Cir. 1993)). Here, as in Villalobos, Defendant “points to no sub-
standard conditions of imprisonment that would render it oppressive.” fd Additionally,
Defendant cannot prevail merely by claiming that eighteen months “of anxiety over the outcome
of the trial has prejudiced him to the extent necessary to prevail on a Sixth Amendment claim.
Vague allegations of anxiety are insufficient to state a cognizable claim.” Hakeem, 990 F.2d at
762. “That is particularly so in light of [Defendant's] failure to show that his defense has been
impaired in any way.” Kaetz, 2021 WL 1251711, at *7.

As the District Court in Kaetz recently held, “[a]t bottom, the Sixth Amendment's concerns
of serious prejudice against a defendant are not implicated by [defendant's] pretrial incarceration.”
id. After carefully considering the parties’ submissions, reviewing the record, and balancing each
of the Barker factors, the Court finds that Defendant has not suffered a violation of his Sixth
Amendment right to a speedy trial.

CONCLUSION

For the reasons set forth above, Defendant's Motion to Dismiss is denied. The Court will

enter an Order consistent with this Memorandum Opinion.

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
